     Case 4:20-cv-00672 Document 11 Filed on 10/08/20 in TXSD Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ETHLOKIA PLUMBER,        §
ex rel. K.W.,            §
        Plaintiffs,      §
                         §
v.                       §                                 C.A. No. 4:20-cv-00672
                         §
HARRIS COUNTY DEPARTMENT §
OF EDUCATION,            §
     Defendant.          §

    DEFENDANT HARRIS COUNTY DEPARTMENT OF EDUCATION’S
 RESPONSE TO PLAINTIFFS’ OPPOSED MOTION FOR AN EXTENSION OF
               TIME TO SUBMIT EXPERT REPORTS

       Defendant Harris County Department of Education (“HCDE”) files this Response

to Plaintiffs’ Opposed Motion for Extension of Time to Submit Expert Reports and

shows the Court as follows:

                                 Response in Opposition

1.     The Court should deny Plaintiffs’ Motion for Extension of Time to Submit Expert

Reports as Plaintiffs have had more than enough time to obtain expert reports and

medical records but have failed to do so to date.

2.     Plaintiffs filed their Original Complaint on February 25, 2020 alleging violations

of Plaintiffs’ rights under the United States Constitution, Section 504 of the

Rehabilitation Act, and the Americans with Disabilities Act as a result of a physical

restraint. See generally Dkt. 1. Plaintiffs alleged injuries and damages including but not

limited to: physical pain, medical expenses, mental anguish, physical impairment, out-of-


                                             1
     Case 4:20-cv-00672 Document 11 Filed on 10/08/20 in TXSD Page 2 of 6




pocket expenses, and loss of earning capabilities. Dkt. 1 at ¶ 105. Plaintiffs also alleged

the same violations and damages in their Amended Complaint. Dkt. 3 at ¶ 105. Plaintiffs

are required to provide evidence to support their claims, including damages, yet Plaintiffs

have failed to do so despite continued requests by Defendant.

3.     In May 2020, the parties agreed to a Joint Discovery / Case Management Plan. See

Dkt. 7. As part of the Joint Discovery / Case Management Plan, the parties agreed to

exchange their Initial Disclosures. Dkt. 7 at p. 2. On June 10, 2020, Defendant served its

Initial Disclosures on Plaintiffs’ counsel including 456 pages of document production.

See Dkt. 9. Defendant has yet to receive Plaintiffs’ Initial Disclosures.

4.     On June 10, 2020, counsel for Defendant requested a copy of “any and all medical

records and bills and/or out-of-pocket expenses related to the incident in this matter.”

Exhibit A. Plaintiffs’ counsel responded that she would have Plaintiff’s mother gather the

requested documentation. Id. No records were received in response to this request.

5.     On July 13, 2020, counsel for Defendant followed up on Defendant’s request for

“medical records and bills and/or out-of-pocket expenses related to the incident in this

matter.” Exhibit B. Plaintiffs’ counsel responded that Plaintiff’s mother had trouble

contacting Plaintiff’s doctors due to COVID. Id.

6.     On August 19, 2020, in an effort to secure medical records, bills, and out-of-

pocket expenses previously requested, Defendant served Plaintiffs with written discovery

requests. Exhibit C.

7.     On September 18, 2020, the date Plaintiffs’ discovery responses were due,

Plaintiffs’ counsel contacted counsel for Defendant via telephone and requested an

                                              2
      Case 4:20-cv-00672 Document 11 Filed on 10/08/20 in TXSD Page 3 of 6




extension until Monday, September 21, 2020. Counsel for Defendant offered via

telephone additional time to Plaintiffs’ counsel and agreed to a week extension for

Plaintiffs’ written discovery responses, with new due date of September 25, 2020. This

telephone exchange was confirmed in an email post-telephone conference. Exhibit D.

8.     On September 25, 2020, Plaintiffs’ counsel requested additional time beyond the

week extension to respond to Defendant’s discovery requests due to a lack of medical

records. Exhibit E. Counsel for Defendant agreed to another week extension, if needed.

Id.

9.     On September 29, 2020, Plaintiffs’ written discovery responses were served on

counsel for Defendant. Exhibit F. Plaintiffs identified no less than 14 physicians,

healthcare providers, or the like, and submitted document production. Id. However, none

of the previously requested medical records/reports, bills, or out-of-pocket expenses were

included in the production. Furthermore, a majority of Plaintiffs’ discovery responses

remained unanswered due to lack of these same records. Id.

10.    On October 5, 2020, the day before Plaintiffs’ expert reports were due, Plaintiffs’

counsel yet again submitted a request for an extension of deadlines, this time regarding

Plaintiffs’ expert reports. Exhibit G. Since Defendant has not yet received Plaintiffs’

Initial Disclosures, it can only assume that the expert reports Plaintiffs refer to are all or

some of the various physicians, healthcare providers, or the like listed in Plaintiffs’

Responses to Interrogatories. On that same day, despite prior requests for extensions and

a lack of Initial Disclosures from Plaintiffs, counsel for Defendant agreed to an extension

of the expert report deadline to the end of the week, with a new deadline of October 9,

                                              3
      Case 4:20-cv-00672 Document 11 Filed on 10/08/20 in TXSD Page 4 of 6




2020. Exhibit H. Counsel for Defendant also reminded Plaintiffs’ counsel that these

records and reports were requested 4 months ago. Id.

11.    Per the Court’s Reset Scheduling Order and Trial Settings, the current discovery

deadline is January 10, 2021, which leaves approximately three months from the date of

this filing to secure an unknown number of expert report(s) and depose those expert(s).

12.    While Defendant is sympathetic to Plaintiffs’ counsel’s medical issues, Defendant

contends that additional delay is not warranted. Plaintiffs’ counsel has continuously noted

difficulty in securing records “because of COVID”; however, to date, Plaintiffs’ have not

(1) identified those physicians, healthcare providers, experts, etc. who are not providing

records, (2) identified whether those providers or facilities have been closed as a result of

the COVID pandemic, or (3) provided evidence of efforts to obtain the requested records

or reports, including what information was provided to Plaintiffs regarding their ability to

now reportedly secure reports within a month that have been outstanding for several

months. At the very least, Plaintiffs have been aware of the expert report deadline since

May 2020, when it was agreed upon by all parties. Furthermore, Defendant has asked for

records and reports since June 2020 to no avail.




                                             4
     Case 4:20-cv-00672 Document 11 Filed on 10/08/20 in TXSD Page 5 of 6




                                       Prayer

      WHEREFORE,        PREMISES      CONSIDERED,       Defendant   Harris   County

Department of Education requests that the Court deny Plaintiffs’ Opposed Motion for

Extension of Time to Submit Expert Reports.

                                          Respectfully submitted,

                                          KARCZEWSKI | BRADSHAW | SPALDING



                                          _____________________________
                                          J. ERIK NICHOLS
                                          Attorney-in-Charge
                                          State Bar No. 00788119
                                          Fed. I.D. 13066
                                          enichols@kblawgroup.com
                                          MELISSA M. GOINS
                                          State Bar No. 24074671
                                          Fed. I.D. 2089537
                                          mgoins@kblawgroup.com
                                          3700 Buffalo Speedway, Suite 560
                                          Houston, Texas 77098
                                          Telephone: (713) 993-7041
                                          Facsimile: (888) 726-8374

                                          ATTORNEYS FOR DEFENDANT HCDE




                                          5
     Case 4:20-cv-00672 Document 11 Filed on 10/08/20 in TXSD Page 6 of 6




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
served on all counsel of record via electronic mail and/or ECF this 8th day of October,
2020, addressed as follows:

                                 Yvonnilda G. Muniz
                                Yvonnilda Muniz, P.C.
                                   P.O. Box 92018
                                 Austin, Texas 78709
                                ygmuniz@outlook.com



                                              Counsel for Defendant HCDE




                                          6
